Title: From Thomas Jefferson to James Madison, 18 August 1803
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Monticello Aug. 18. 03.
          
          I inclose you two letters from Rob. R. Livingston. that of the 2d of June is just intelligible enough in the uncyphered parts to create anxieties which perhaps the cypher may remove. I communicate them for your information, & shall be glad to recieve them decyphered. I infer that the less we say about constitutional difficulties respecting Louisiana the better, and that what is necessary for surmounting them must be done sub silentio.
          I inclose you also a letter from Derieux, which will explain itself. You will probably have recieved a like one. My ideas as to allowance would be between the limits of what was allowed to Dawson (6. D. a day) or the half of that allowance, as Derieux was coming on his own business. but perhaps it is already sufficiently halved, as we pay his coming only & not his going. decide on this yourself and order him what you think proper without delaying him for further consultation.   The inclosed letter from Acton to Barnes was sent me by Mazzei. it shews the government of Naples well disposed: but it shews an impropriety also in Barnes in exciting expectations not within our view. he wishes to become diplomatic, and Mazzei has the same longing. I shall cut up the latter.
          Will you be so good as to order the following commissions.
          Robert Lee at Niagara, New York, to be Collector of the District of Niagara, & Inspector of the revenue for the port of Niagara.
          
 Irvine at Buffalo creek New York to be Surveyor of the port of Buffalo creek and Inspector of the revenue for the same.
          I do not know Irvine’s Christian name: but it is known at the War office as he is our Indian agent at Buffalo.
          Mr. King said to mr Gallatin that the idea of selling Louisiana was, 4 weeks before the treaty, assimilated at Paris with the sale of Dunkirk by Charles the 2d. and that mr Livingston had not at that time the least expectation of success. Accept my affectionate salutations and assurances
          of constant esteem.
          
            
              Th: Jefferson
            
          
        